This is an appeal from the district court of McClain county, Okla., wherein plaintiff in error, hereinafter referred to as defendant, was convicted of the crime of murdering one Jennie Lewis in said county, and sentenced to serve a term of imprisonment for life in the state penitentiary.
The appeal was lodged in this court the 24th day of December, 1918, and the cause was submitted for decision on the 8th day of November, 1920.
No brief has been filed in behalf of defendant, nor *Page 223 
was any appearance made to orally argue the cause on the day the same was submitted.
Rule 9 of this court (12 Okla. Cr. viii, 165 Pac. x) provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
The court has carefully examined the pleadings, the instructions, and the judgment and sentence, and finds that the information sufficiently charges the crime of murder, that the instructions fairly cover the law of the case, and that the judgment conforms to the verdict.
In view of the fact that this is a conviction for murder, with life imprisonment assessed, the court has, in addition to examining the pleadings, instructions, judgment, and sentence, read the evidence to ascertain if the judgment is supported by sufficient evidence.
The evidence is conflicting, the defendant claiming that the killing was accidental. There were several witnesses introduced by the state, however, who testified to facts which established the defendant guilty of the commission of a willful and deliberate murder. There is ample evidence, therefore, in the record to support the conviction.
Judgment affirmed. *Page 224